

115 HRES 58 IH: Expressing the sense of the House of Representatives regarding unanswered questions into the fate of Raoul Wallenberg.
U.S. House of Representatives
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 58IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Ms. Ros-Lehtinen (for herself, Mrs. Lowey, Mr. Roskam, Mr. Engel, Mr. Smith of New Jersey, Mr. Deutch, and Ms. Granger) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives regarding unanswered questions into the fate
			 of Raoul Wallenberg.
	
 Whereas for 72 years, the full accounting of Raoul Wallenberg’s arrest and the mystery of his fate remains unsolved, despite the continued and determined search for answers;
 Whereas the current research and pool of knowledge recognizes and continues the tireless efforts of Raoul Wallenberg’s parents, Maj and Fredrik von Dardel, and the countless scholars and volunteers who have worked determinedly for over seven decades to solve the question of Raoul Wallenberg’s fate;
 Whereas Raoul Wallenberg was born August 4, 1912, in the Lidingö Municipality of Stockholm, Sweden; Whereas in 1931 Wallenberg traveled to the United States to pursue his education at the University of Michigan in Ann Arbor;
 Whereas, after graduating in 1935 with high honors, Wallenberg received his bachelor degree of Science and Architecture and then returned to Sweden;
 Whereas finding the market for architects in Sweden very restricted, Wallenberg traveled to Cape Town, South Africa, to work at a Swedish firm selling building materials;
 Whereas six months later, Wallenberg transferred to a Dutch Bank located in Haifa—today, northern Israel—where Wallenberg first met Jews who had escaped from Nazi Germany;
 Whereas in 1936, Wallenberg returned to Sweden where he eventually became the international director of the Central European Trading Company (Mellaneuropeiska), and later co-owned this Stockholm based import-export company with the Hungarian-Jewish businessman, Kálmán Lauer;
 Whereas in June 1944, Wallenberg accepted a Swedish diplomatic appointment to travel to Hungary on a humanitarian mission to help protect the Jewish community there, a mission that was sponsored in large part by the U.S. War Refugee Board, which itself was just created earlier that year;
 Whereas Raoul Wallenberg is credited with saving tens of thousands of Hungarian Jews through his work with the U.S. War Refugee Board;
 Whereas Wallenberg and his diplomatic colleagues, aided by members of the Hungarian resistance, set up hospitals, schools, nurseries and soup kitchens in Budapest for over 8,000 Jewish orphans whose parents had already been either killed or taken to a concentration camp;
 Whereas Wallenberg redesigned and developed official Swedish documents for the protection of Jews, including creating the so-called Schutzpass, a Swedish protective passport that ended up saving nearly 20,000 Jewish lives by granting the holder immunity from deportation from Hungary and almost certain death in Nazi concentration camps;
 Whereas in November 1944, Wallenberg intervened in a German death march of Jews from Budapest to labor camps in Austria, handing out food, clothing, and Swedish protective passports, saving over 1,500 Jews from being transported to Auschwitz;
 Whereas Wallenberg helped set up shelters that offered protection, and as a result of his joint efforts with the International Red Cross and diplomatic representatives from Switzerland, Portugal and several other nations, was able to save 50,000 Jews—of which an estimated 25,000 were directly under Wallenberg’s protection;
 Whereas Wallenberg’s last significant success took place in January 1945, when he helped thwart a plot by the Nazi Schutzstaffel (SS) to exterminate 70,000 Jews being held captive in the Budapest Central (Large) Ghetto;
 Whereas, on January 13, 1945, Raoul Wallenberg contacted the Soviet military authorities in an effort to secure food and supplies for the Jews under official Swedish protection;
 Whereas, on January 17, 1945, Wallenberg and his driver, Vilmos Langfelder, left Budapest for a meeting with the Soviet military commander, Marshal Malinovsky in Debrecen, when they were taken into protective custody by the Soviet military counterintelligence units (Smersh);
 Whereas that day was the last time anyone saw Raoul Wallenberg as a free man; Whereas, on February 6, 1945, Wallenberg was placed in cell 123 of Moscow’s Lubyanka Prison and interrogated for an hour and a half, while Langfelder was placed in a separate cell—the official reason for arrest remains unknown;
 Whereas later that month, Wallenberg’s mother was informed by the Soviet Ambassador to Sweden, Alexandra Kollontay, that her son was safe in the Soviet Union and would return soon;
 Whereas, on March 8, 1945, Hungarian Kossuth Radio, controlled by the Soviets, reported that Wallenberg had been murdered en route to Debrecen;
 Whereas, on June 15, 1946, in a meeting with Swedish Ambassador Staffan Söderblom, Soviet leader Joseph Stalin promised to investigate Wallenberg’s fate;
 Whereas, on July 17, 1947, Colonel A.L. Smoltsov, head of the Lubyanka Prison’s Medical Department, addressed a handwritten note to Viktor Abakumov, Minister of State Security (MGB), stating that Wallenberg died suddenly in his cell, probably as a result of a myocardial infarction, while an addendum to the report suggested that Abakumov ordered the body to be cremated without autopsy;
 Whereas, on the night of July 22, 1947, approximately one dozen prisoners with direct connection to both Raoul Wallenberg and Vilmos Langfelder were interrogated and subsequently isolated;
 Whereas information released in 2009 by archivists of the Federal Security Service of the Russian Federation (FSB) indicated that on July 23, 1947, a still to this day unidentified prisoner, Prisoner No. 7, was interrogated for over 16 hours alongside Vilmos Langfelder;
 Whereas the FSB archivists concluded with great likelihood in 2009 that Prisoner No. 7 was Raoul Wallenberg; Whereas, on August 8, 1947, Soviet Foreign Minister Andrei Vishinsky reported to the Swedish government that Wallenberg was not in the Soviet Union, stating there had been no trace of him in any of the Soviet prisons and labor camps;
 Whereas, on February 6, 1957, Soviet Deputy Minister of Foreign Affairs, Andrei Gromyko, informed the Swedish government that Raoul Wallenberg had allegedly died of a heart attack on July 17, 1947, in Lubyanka Prison;
 Whereas, countless individuals continued to search for Raoul Wallenberg well after his alleged death, including famed Nazi Hunter Simon Wiesenthal, who on February 12, 1975, wrote to United States Senator Henry Jackson that to millions of Swedish citizens and to thousands who have survived Soviet Russian barbarity, the case of Wallenberg has become a sort of trauma. To know that we can do nothing to bring light into the fate of a man who fell victim to his own good deeds is almost unbearable.;
 Whereas in January 1981, Tom Lantos became the first, and to date, only, Holocaust survivor to serve in the United States Congress;
 Whereas Congressman Lantos after escaping from a Hungarian slave labor battalion found refuge in a Wallenberg safe house in Budapest;
 Whereas, on October 5, 1981, Public Law 97–54, authored by the late Congressman Tom Lantos, was enacted into law bestowing honorary United States citizenship upon Raoul Wallenberg, making him the second person to receive such an honor;
 Whereas in February 1984, Wallenberg’s half-brother, Professor Guy von Dardel, filed a lawsuit in the United States District Court for the District of Columbia against the Soviet Union, demanding Soviet authorities provide information into the fate and whereabouts of Raoul Wallenberg;
 Whereas, on October 15, 1985, the District Court ruled that the Soviet Union violated international law by seizing and detaining Raoul Wallenberg, while also stating that the Soviet Union has always had knowledge and information about Wallenberg; that it has failed to disclose and concealed that information;
 Whereas in May 1988, Members of the United States House of Representatives wrote a letter to President Ronald Reagan, asking him to urge Soviet leader Mikhail Gorbachev to reveal the truth regarding the Wallenberg case and to allow Raoul Wallenberg’s family to visit the Soviet Union and investigate Mr. Wallenberg’s fate;
 Whereas, on July 27, 1989, Public Law 101–63 was enacted into law, designating October 5, 1989, as Raoul Wallenberg Day; Whereas in October 1989, members of Raoul Wallenberg’s family were invited to Moscow by the Soviet Ministry of Foreign Affairs, where they were given what were personal effects alleged to belong to Mr. Wallenberg and are said to have been offered condolences about his fate;
 Whereas in 1990, headed by Professor von Dardel, the First International Commission on the Fate and Whereabouts of Raoul Wallenberg was formed and included independent experts in order to examine Russian archival collections, and made major discoveries directly relevant to the Wallenberg case;
 Whereas in 1991, an official Swedish-Russian Working Group was appointed in order to try to establish joint efforts to determine what actually happened after the disappearance of the Swedish diplomat in January 1945;
 Whereas, on November 2, 1995, Congress unveiled a bronze bust dedicated to Raoul Wallenberg in the United States Capitol Rotunda;
 Whereas, on April 24, 1997, the United States Post Office issued U.S. stamp #3135, honoring Raoul Wallenberg;
 Whereas, on December 22, 2000, in response to a formal application by Professor von Dardel, Russia formally rehabilitated Raoul Wallenberg, a decision based on the 1991 law on the rehabilitation of victims of political repression, stating by decision of extra-judicial Soviet Organs [Wallenberg and Langfelder] were arrested without foundation and deprived of their freedom for political reasons as representing a danger for society, without being accused of a specific crime;
 Whereas, as a result of being rehabilitated, all information regarding Wallenberg should be made available from the Russian archives; Whereas, on January 12, 2001, the Swedish [side of the] Working Group presented its findings in a report, concluding that the case could not be finally closed as a result of being unable to obtain enough verifiable information, however, it did find that the Russian announcement of Raoul Wallenberg’s death could only be accepted if it were confirmed beyond any reasonable doubt. This has not happened, partly for the want of a credible death certificate, and partly because the testimony about Raoul Wallenberg being alive after 1947 cannot be dismissed;
 Whereas, on July 9, 2014, leaders of the United States Congress presented posthumously a Congressional Gold Medal, the highest civilian award bestowed by Congress, to Raoul Wallenberg in honor of his heroism during the Holocaust;
 Whereas in October 2015, an international group of historians and Wallenberg experts launched a new initiative, The Raoul Wallenberg Research Initiative RWI–70, to pool researchers’ knowledge and expertise in order to develop a comprehensive catalogue of open questions in order to advance the search for answers regarding Wallenberg’s fate and to facilitate access to the pertinent archival materials and documents in Russian and other international archives;
 Whereas in September 2016, members of Raoul Wallenberg’s family visited Moscow and formally presented the catalogue of pending questions, compiled by historians Dr. Vadim Birstein and Susanne Berger, to high ranking officials of the Russian Ministry of Foreign Affairs (MID) and the Central Archive of the Federal Security Service of the Russian Federation (FSB) who indicated that Russian archivists would answer every single one;
 Whereas in July 1993, Russia enacted a new Law on State Secrets, establishing the basis for classifying information, which initially led to the reclassification of documents previously released;
 Whereas in 2012, the Constitutional Court of the Russian Federation found that Russia’s Constitution ensures the freedom of information and clarified that a provision from the 1993 Law on State Secrets regarding a 30-year limit of classification has to be applied to information defined as state secret both before and after this law came into force; and
 Whereas the International Convention for the Protection of All Persons from Enforced Disappearance stipulates that any victim, or individual who has suffered harm as the direct result of an enforced disappearance, has the right to know the truth regarding the circumstances of the enforced disappearance, the progress and results of the investigation and the fate of the disappeared person: Now, therefore, be it
	
 That the House of Representatives— (1)urges Russian authorities to grant access to archival collections, including the Central Archive of the Russian Security Service (TsA FSB), the Central Archive of the Russian Ministry of Defense (TsA MO), the Central Archive of the Foreign Intelligence Service of the Russian Federation (TsA SVR), the Foreign Police Archive of the Russian Federation (AVP RF), the Archive of the President of the Russian Federation (APRF), the Russian State Archive of Socio-Political History (RGASPI), the Russian State Archive of Contemporary History (RGANI), the State Archive of the Russian Federation (GARF), and the Archive of the Russian Ministry of Internal Affairs (TsA MVD), and declassify and make publicly available all documents related to Raoul Wallenberg;
 (2)urges the Russian authorities to work with Raoul Wallenberg’s family, the Swedish government, as well as Russian and international scholars, researchers, and archivists in order to resolve the outstanding questions surrounding the circumstances of Wallenberg’s arrest and death, including—
 (A)how and why were Raoul Wallenberg and his driver, Vilmos Langfelder, detained by Soviet military counterintelligence units and moved from Budapest to Moscow in January 1945;
 (B)what happened to Raoul Wallenberg after his last confirmed presence in Lubyanka Prison in March 1947;
 (C)where are the unredacted copies of all records of interrogations of prisoners connected with the Raoul Wallenberg case and why have they not been made available to family members and researchers;
 (D)who were all of the prisoners interrogated on July 22 and 23, 1947, in both Lubyanka and Lefortovo Prisons, where are the unredacted records and transcripts of such interrogations, and why have they not been made available to family members and researchers, including—
 (i)what is the identity of Prisoner No. 7, and why have the family and researchers been denied access to review the prisoner’s entry in the interrogation register of Lubyanka Prison;
 (ii)why did neither Prisoner No. 7 nor Vilmos Langfelder sign the interrogation book as was customary, on that day and what is the meaning of the word Proshel in lieu of their signatures;
 (iii)why have references to Raoul Wallenberg and Vilmos Langfelder been blotted out in various prison journals and when did this censorship occur; and
 (iv)who are prisoners 14 and 16–20, sentenced from June 1947 through May 1948, and why have they never been identified;
 (E)granting Raoul Wallenberg’s family and researchers access to file PF–9653, which has been identified by FSB archivists as containing documentation on foreign diplomats, including Hungarian Prime Minister István Bethlen and Raoul Wallenberg’s longtime cellmate, the German diplomat Willy Rödel, who were imprisoned from 1945 through 1947;
 (F)granting family members and researchers access to unredacted copies of the list of prisoners sentenced by the MGB Special Board from 1947 through 1953;
 (G)granting the family and researchers access to the official death registers for Lubyanka and Lefortovo Prisons from 1947 through 1953;
 (H)what is the sequence of events on July 17, 1947, when, according to Soviet officials, Raoul Wallenberg died of a heart attack, and if he did die, what happened to his body;
 (I)when, and in what Soviet or Russian archival file, was the so-called Smoltsov Report discovered; (J)why were no handwriting samples from 1947 for Dr. Smoltsov provided by Russian officials to forensic experts and why has no review been granted of Smoltsov’s personnel file in order to determine whether or not he was on extended medical leave and thus unable to oversee Wallenberg’s detention, as claimed;
 (K)what has happened to the letter written by Minister of State Security Viktor Abakumov to Foreign Minister Vyacheslav Molotov on July 17, 1947;
 (L)will all records of the Politburo meeting in Stalin’s office from August 9, 1947, during which the Wallenberg case was definitely discussed, be declassified and released;
 (M)since researchers have not been permitted to examine important Russian intelligence collections that could provide valuable insights into the reasons for Wallenberg’s arrest—
 (i)will researchers receive access to Soviet foreign and military intelligence reports from Hungary in 1944 and 1945, as well as additional Soviet intelligence reports from Stockholm, Sweden for the years 1944 through 47 that have so far remained classified; and
 (ii)will researchers also be permitted to review reports from Soviet Military Field Intelligence operating in Hungary in 1945, which possibly interrogated both Raoul Wallenberg and Vilmos Langfelder;
 (N)since Stalin’s personal secretariat, the Special Sector of the Central Committee, was involved in the Wallenberg case, will the information from its records regarding this case be made available;
 (O)since, in 1956 a Soviet citizen by the name of Shiryagin in Kharkov wrote to the Soviet Ministry of Foreign Affairs claiming to have important information about Raoul Wallenberg, why did the Foreign Ministry request the KGB to silence Shiryagin on the issue, where is the letter, and what are its contents;
 (P)where is the documentation regarding the discussions that took place in 1956 between Soviet diplomats Viktor Vladimirov and Pavel Yerzin with Finnish diplomat Åke Frey about Raoul Wallenberg;
 (Q)since, on February 6, 1957, when the Soviet authorities informed the Swedish government that Raoul Wallenberg had died in July 1947, only limited information was presented, will all the records of the Presidium (Politburo) discussions regarding the preparation of the Gromyko Memorandum be made available;
 (R)since, in 1961 Swedish physician Professor Nanna Svartz reported that her Soviet colleague Professor A. L. Myasnikov revealed to her that he had direct knowledge of Wallenberg’s presence in the Soviet Union, will the full documentation of these discussions be made available to Raoul Wallenberg’s family and researchers;
 (S)how and where exactly were Wallenberg’s personal effects discovered in 1989, and were they collected and archived in line with the standard Soviet administrative procedures of the time, including—
 (i)if Wallenberg indeed died in 1947, why weren’t the bills of foreign currency in his possession at the time of his arrest confiscated then (as was official Soviet administrative protocol for prisoners of war) but instead handed over to some of his family members in 1989 and can proof be provided that the currency given to Wallenberg’s family was the original currency in his possession;
 (ii)how did the Soviet authorities know the amount of currency in Wallenberg’s possession, was he given a receipt for his currency upon arrival at Lubyanka, and if so, in which file was this receipt kept; and
 (iii)were Wallenberg’s diplomatic passport and address book archived in his Archival-Investigation file, has that file been preserved as has that of his former cellmate, Rödel, and if so, will Wallenberg's Archival-Investigation File be made available;
 (T)since in 1993, a former KGB official, Colonel Andrei Bachurin, indicated that Wallenberg had once asked for medical assistance, requesting an appointment with a dentist, why hasn’t the actual register entry for this request ever been presented by the Central Archive of the FSB despite numerous inquiries;
 (U)since in 1993, a former Vladimir Prison employee reported that a prisoner matching Raoul Wallenberg’s description had been held in isolation in Section 2 sometime during the mid-to-late 1950s, while a former prisoner in Vladimir Prison, Zigurds Kruminsh, stated to his American cellmate, Professor Marvin Makinen, that he had met a secret Swedish prisoner during his time at Vladimir, are there any foreigners imprisoned in Vladimir Prison during the years 1945 to 1975 whose names have thus far been withheld, and will the names of all Swedish nationals held prisoner in the Soviet Union during this time be released; and
 (V)since, on January 12, 2001, a Swedish-Russian Working Group investigating the Wallenberg case for over 10 years produced contradictory reports and failed to reach a common conclusion, what evidence is there to confirm that Wallenberg was most likely executed on July 17, 1947, as the official Russian report from 2001 stated;
 (3)urges the President, Secretary of State, and other high level United States Government officials to raise the case of Raoul Wallenberg to their Russian counterparts, and request direct access to the original and unredacted documentation in the Russian archives, including the questions specified in subparagraphs (A) through (U) of paragraph (2);
 (4)emphasizes the need of independent verification of any information provided by Russian officials; and
 (5)reaffirms Raoul Wallenberg’s humanitarian spirit, personal courage and nonviolent action in the face of enormous odds, and commits to the continued pursuit of answers regarding Wallenberg’s fate. 